004"),           •-•
                                       i"
                                       4.4 d 46                                             03/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0609


                                          DA 19-0609
                                                                             FILED
 RONALD DERKSEN and NORMA DERKSEN,
                                                                             MAR 3 1 2020
                                                                           Bowen Greenwood
              Plaintiffs and Appellees,                                  Clerk of Supreme Court
                                                                            State nf Montana


       v.                                                               ORDER

 ANNISSA HAS 11h,

              Defendant and Appellant.


      The record was filed for purposes of this appeal on November 25, 2019. Nothing
further was filed, and on January 29, 2020, this Court ordered that Appellant prepare, file,
and serve the opening briefno later than February 28,2020. Nothing further has been filed.
      THEREFORE,
      IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to Annissa Hastie personally
and to all counsel ofrecord.
       DATED this W. day of tAttAti               ,2020.




                                                               Chief Justice




                                                             9Lc   G.




                                                                  Justices